                   UNITED STATES DISTRICT COURT
                SOUTHERN DISTRICT OF WEST VIRGINIA
                           AT CHARLESTON


DANIEL LEE HALL, SR.,

          Movant,

v.                                          Case No. 3:17-cv-01933
                                            Case No. 3:09-cr-0187

UNITED STATES OF AMERICA

          Defendant.


                    MEMORANDUM OPINION AND ORDER


          The court having received the Proposed Findings and

Recommendation of United States Magistrate Judge Dwane L. Tinsley,

entered on May 29, 2018; and the magistrate judge having recommended

that the court deny movant Daniel Lee Hall Sr.’s motion to vacate,

set aside, or correct sentence pursuant to 28 U.S.C. § 2255 and

dismiss this civil action from the docket of the court; and no

objection having been filed to the Proposed Findings and

Recommendation, it is ORDERED that:

          1.   The findings made in the Proposed Findings and

Recommendation of the magistrate judge be, and they hereby are,

adopted by the court and incorporated herein; and

          2.   Movant’s motion to vacate, set aside, or correct

sentence pursuant to 28 U.S.C. § 2255, be, and it hereby is, denied.
         It is, therefore, ORDERED that the movant’s complaint be,

and it hereby is, dismissed.

         The Clerk is directed to forward copies of this written

opinion and order to all counsel of record and the United States

Magistrate Judge.


                                    DATED: October 18, 2018


                                John T. Copenhaver, Jr.
                                United States District Judge




                                2
